DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 11/16/2021. 
	Claims 1, 2, 6-8, 10, 11 and 15 are pending. 
	This application is a 371 filing of PCT/JP19/037448 filed 9/25/2019 which claims priority to foreign application JP 2019-179632 filed 9/26/2018.
Applicant cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. A translation of PCT/JP19/037448 is also required to ascertain that the designation that this application is a continuation of JP 2019-179632.

Information Disclosure Statement
Information disclosure statements filed 12/22/21, 12/20/2021 and 9/24/2021 have been identified and the documents considered.  
There are three notations on the IDS. First, if the document has been identified and considered, it is initialed. 
Second, documents listed as office actions have been considered but have been crossed off of the Form 1449.
Third, duplicate references in the IDS filed 12/22/2021 have not been initialed and have been crossed off of the 1449. 

Responses to Amendments
The rejections under 35 USC 112, second and several of the objections have been overcome. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, part (1) establishes that IL-7 and IL-12 are the abbreviations for interleukin 7 and 12. Hence, it is not necessary to respell out the terms in part (2) and later claims. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 6-8, 10, 11 and 15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a cancer in a subject comprising the cancer, the method involving (i) intratumoral administration of a vaccinia virus comprising a polynucleotide encoding IL-7 and a polynucleotide encoding IL-12 or a vaccinia virus comprising a polynucleotide encoding IL-7 and a vaccinia virus comprising a polynucleotide encoding IL-12 wherein the coding sequences are operably linked to a promoter wherein the vaccinia virus is deficient in VGF and O1L function and (ii) an immune checkpoint inhibitor, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly make or use the invention commensurate in scope with these claims. The arguments and amendments have been beneficial in overcoming most of the basis of the rejection. The remaining issues are underlined. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
Nature of invention.  The claims are drawn to methods of treating cancer by administration of to LC16mO encoding IL-12 and IL-7 wherein the VV is defective in VGF, O1L and a SCR domain in combination with an immune checkpoint inhibitor. These steps are based in therapeutic techniques and viral molecular biology. 
Scope of the invention. The scope of the claims is limited to a specific strain of virus encoding specific genes but is directed to any type of cancer.   
 Number of working examples and guidance.  There is a single exemplification of the method, Example 1. In this example, LC16mO SCR VGF-SP-IL-12/O1L-SP-IL-7 (integrated vaccinia from WO 2017209053) was tested in syngeneic colon cancer mice models. As results, figure 1 shows that IL7/IL12 VV performed as well as IL7/IL12 with either Anti-PD antibody or anti-CTLA antibody on the administration side. However, on the non-administration side, IL7/IL12 VV did not perform as well as those with the immune checkpoint inhibitor. 
State of the art. The state of the art with regard to use of oncolytic virus is much studied. he method of delivery of polynucleotides is highly unpredictable to date. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered.  Taken together with the large breadth of subjects and conditions treated claimed, in light of the difficulties to overcome even one of these barriers, one could not perform the full breadth of the claims. 
5) Amount of Experimentation Required. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.   In this case, the nucleic acid is broadly stated as being administered to anyone (with or without cancer and in the case with cancer, any cancer). In this case, the ability of the system to work absent the 
6) Amount of Experimentation Required. The enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). (see MPEP 2164.08(b).  
		 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakao et al (WO 2017209053) in view of Kim et al (WO 2018195552). This claim disposition was wrongly set forth in the previous action and therefore as reestablished here will be considered a new rejection. As well, based upon the amendments, the rejection is reworded. 
Use of a Vaccinia Virus LC16mO with a deletion in SCR and in VGF and O1L for cancer therapy was shown by Nakao et al (see e.g. abstract and figure 4). 
Nakao does not demonstrate administration combined with a checkpoint inhibitor.
Kim et al teach an oncolytic vaccinia virus encoding a number of transgenes such as IL-12 or IL-7 that is administered intratumorally with an immune checkpoint inhibitor (see e.g. abstract and ¶0009). The effect of the two is a synergistic efficacy (see e.g. ¶0006). 
[0006] The present inventors have discovered that concurrent administration of an immune
checkpoint inhibitor and an intratumorally administered replicative oncolytic vaccinia virus
to a clinically relevant cancer model, in which the agents are administered simultaneously
for a first and preferably for multiple consecutive administrations, results in synergistic
antitumor effects

    PNG
    media_image1.png
    227
    800
    media_image1.png
    Greyscale

[00220] Taken together, these results indicate that combination therapy using mJX-594
and ICI can overcome the immunotherapy resistance in immunosuppressive TMEs, resulting
in synergistic anti-cancer effects.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of combining an immune checkpoint inhibitor with the VV of Nakao et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Nakao et al teach LC16mO with modifications in VGF and O1L is effective with both IL-12 and IL-7 as transgenes to treat cancer and 2) Kim teaches that administration of oncolytic vaccinia with checkpoint inhibitors leads to synergy 
Nakao teaches IL-7 and IL-12 co-expressed from one vector and separately. 
Kim teach immune checkpoint inhibitors include anti-CTLA-4 or anti-PD-1 for example (see e.g. 0010). A number of cancers are treated (see e.g. ¶0013). The cancer is solid or metastatic (¶0013). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (WO 2017209053) in view of Kim et al (WO 2018195552) as applied to claims 1, 2, 6-8, 10, 11 and 15  are above, and further in view of or Sobol et al (WO 2018111902).
Sobol et al teach such a method as presented by Nakao in view of Kim (0019, 0029, however the immune checkpoint inhibitor can be administered before or after (see e.g. ¶0022). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of combining an immune checkpoint inhibitor with the VV of Nakao et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Nakao et al teach LC16mO with modifications in VGF and O1L is effective with both IL-12 and IL-7 as transgenes to treat cancer and 2) Kim teaches that administration of oncolytic vaccinia with checkpoint inhibitors leads to synergy in tumor killing. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined therapy with VV expressing IL-12 and IL-7 and checkpoint inhibitors would allow proper cancer therapy.

Response to Arguments

[00213] To determine whether local injection of mJX-594 could induce a systemic
immune response in non-injected distant tumors, we administered mJX-594 into the right
side tumor after implantation of Renea tumors into both side flanks. This treatment
suppressed the growth of both right and left (opposite, not injected side) Renea tumors
(Figure 35A). In line with tumor growth inhibition in the bilateral sides, infiltrations of
CD8+ T cells at intra-tumoral regions were 7.9- and 5.5-fold increases in both right and left
Renea tumors (Figures 35B and 35C), suggesting that local mJX-594 virotherapy is able to
strongly activate systemic anti-cancer immunity.

[00215] Thus, these results suggest that local mJX-594 treatment can elicit systemic anticancer
immunity, with tumor-specific lymphocyte infiltration even in distant tumors. 
The synergy of effect of virus and checkpoint inhibitors was also demonstrated by Kim suggesting that the instant results of the instant disclosure would not be unexpected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA MARVICH/Primary Examiner, Art Unit 1633